Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jerald L. Meyer on March 26, 2021.
The application has been amended as follows: 
IN THE CLAIMS:
1. (Currently Amended) A substrate processing apparatus comprising: a chamber in which a target substrate is accommodated; a controller configured to control:
(i). a first gas supply part configured to supply a gas containing a first monomer, and a gas containing a second monomer, which forms a polymer through a polymerization reaction with the first monomer, into the chamber so as to form a film of the polymer on the target substrate;
(ii). a second gas supply part configured to supply an inert gas into the first exhaust pipe between the chamber and an energy supply device; an exhaust device configured to exhaust a gas inside the chamber; a first exhaust pipe configured to connect the chamber and the exhaust device; the energy supply device configured to supply an energy with respect to a gas flowing through the first exhaust pipe so as to cause an unreacted component of at least one of the first monomer and the second monomer contained in the gas exhausted from the chamber to be reduced in a molecular weight; a second exhaust pipe configured to connect the chamber and the exhaust device; a first valve provided in the first exhaust pipe between the energy supply device and the exhaust device; a second valve provided in the second exhaust pipe; and
(iii). a third gas supply part configured to supply a gas source of an oxygen-containing gas; and a supply pipe that is installed to connect the gas source to a portion of the first exhaust pipe between the energy supply device and the first valve to supply the oxygen-containing gas into the first exhaust pipe between the energy supply device and the first valve;
(iv). supplying the energy with respect to the gas flowing through the first exhaust pipe using a plasma generated by supplying a high-frequency power 

 
to the gas flowing through the first exhaust pipe, so as to cause the unreacted component of the at least one of the first monomer and the second monomer contained in the gas exhausted from the chamber to be reduced in the molecular weight, wherein, when the film of the polymer is formed on the target substrate, the first valve is kept in an opened state and the second valve is kept in a closed state, so that the gas flowing from the chamber to the exhaust device through the first exhaust pipe is irradiated with the plasma generated by the energy supply device; 
(v).  for the interior of the chamber, wherein the first valve is kept in the closed state and the second valve is kept in the opened state, so that the oxygen-containing gas supplied from the third gas supply part is formed into a plasma by the energy supply device, for the interior of the chamber subjected to active species contained in the plasma.

3. (Previously Presented) The substrate processing apparatus of Claim 1, further comprising: a second gas supply part configured to supply an inert gas into the first exhaust pipe between the chamber and the energy supply device.

5. (Currently Amended) A substrate processing apparatus comprising: a chamber in which a target substrate is accommodated; a controller configured to control:
(i). a first gas supply part configured to supply a gas containing a first monomer, and a gas containing a second monomer, which forms a polymer through a polymerization reaction with the first monomer, into the chamber so as to form a film of the polymer on the target substrate;
(ii). a second gas supply part configured to supply an inert gas into the first exhaust pipe between the chamber and an energy supply device; an exhaust device configured to exhaust a gas inside the chamber; a first exhaust pipe configured to connect the chamber and the exhaust device,



the energy supply device configured to supply an energy with respect to a gas flowing through the first exhaust pipe so as to cause an unreacted component of at least one of the first monomer and the second monomer contained in the gas exhausted from the chamber to be reduced in a molecular weight; a second exhaust pipe configured to connect the chamber and the exhaust device; a first valve provided in the first exhaust pipe between the energy supply device and the exhaust device; a second valve provided in the second exhaust pipe;
(iii). a third gas supply part including: a gas source that supplies an oxygen-containing gas; and a supply pipe that is installed to connect the gas source to a portion of the first exhaust pipe between the energy supply device and the first valve to supply the oxygen-containing gas into the first exhaust pipe between the energy supply device and the first valve;
(iv). ;
(v).  for the interior of the chamber, wherein the first valve is kept in the closed state and the second valve is kept in the opened state, so that for the interior of the chamber is subjected to active species generated when the oxygen-containing gas supplied from the third gas supply part is irradiated with the ultraviolet rays from the energy supply device.

7. (Previously Presented) The substrate processing apparatus of Claim 1, wherein the oxygen-containing gas contains an O2 gas or an O3 gas.

Allowable Subject Matter
Claims 1, 3, 5, and 7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The authorized amendment is supported at least by Applicant’s specification at [0034] and element 100; Figure 1-5C. The allowed claims are now recited with a controller that casts previously claimed use recitations into descriptive functional language. The recitation of a controller now adds structure to the functional/use elements of the claims. The Examiner’s updated search confirms Seo (US 20180305815 A1) as the closest cited prior art. See the Examiner’s December 4, 2020 office action for analysis thereunder. Seo does not teach, either alone or in combination, the claimed controller and use thereof.

Response to Arguments
Applicant’s arguments, see pages 6-14, filed March 4, 2021, with respect to claims 1, 3, 5, and 7 have been fully considered and are persuasive with the above authorized amendment.  The rejections are withdrawn. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/            Primary Examiner, Art Unit 1716